In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0511V
                                   Filed: September 29, 2016
                                           Unpublished

****************************
LAURA KERRIN,                             *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Hepatitis B Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On April 26, 2016, Laura Kerrin (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that she received the
Hepatitis B vaccine in her left shoulder on January 20, 2015, and subsequently suffered
from injuries that were caused in fact by the vaccination. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

        On August 8, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On September 29, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $75,998.08,
representing compensation for lost earnings ($998.08) and actual and projected pain
and suffering reduced to net present value ($75,000.00). Proffer at 1-2. In the Proffer,
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respondent represented that petitioner agrees with the proffered award. Id. at 1. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,998.08, representing compensation for lost
earnings ($998.08), and pain and suffering ($75,000.00), in the form of a check
payable to petitioner, Laura Kerrin. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
LAURA KERRIN,                             )
                                          )
                  Petitioner,             )
                                          )                   No. 16-511V
v.                                        )                   Chief Special Master Dorsey
                                          )                   (ECF)
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________ )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.     Items of Compensation

          A. Lost Earnings

          The parties agree that based upon the evidence of record, Laura Kerrin has suffered a past

loss of earnings as a result of her vaccine-related injury. Therefore, respondent proffers that the

Court should award Laura Kerrin a lump sum of $998.08 for her lost earnings as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

          B. Pain and Suffering

          Respondent proffers that the Court should award Laura Kerrin a lump sum of $75,000.00

for her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.




                                                  1
    II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $75,998.08,

representing compensation for lost earnings ($998.08), and pain and suffering ($75,000.00), in

the form of a check payable to petitioner, Laura Kerrin.

    III. Summary of Recommended Payment Following Judgment

    Lump sum payable to petitioner:                          $75,998.00

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division

                                                      VORIS E. JOHNSON, JR.
                                                      Senior Trial Counsel
                                                      Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.

                                                 2
                                /s/ Claudia B. Gangi
                                CLAUDIA B. GANGI
                                Senior Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Tel.: (202) 616-4138



Dated: September 29, 2016




                            3